Citation Nr: 0510314	
Decision Date: 04/11/05    Archive Date: 04/21/05	

DOCKET NO.  03-28 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1954, with additional service in the Air National 
Guard from January to July 1950.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

The Board notes that, in a decision of February 2001, the RO 
denied entitlement to service connection for chronic 
defective hearing and tinnitus.  The veteran voiced his 
disagreement with that determination, but subsequently failed 
to perfect his appeal.  Since the time of the February 2001 
decision, the veteran has submitted additional evidence in an 
attempt to reopen his claims.  The RO found such evidence 
both new and material, but denied the underlying claims for 
service connection on the merits.  The current appeal ensued.  
However, despite the determination reached by the RO, the 
Board must first find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously-denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 5-92.  


FINDINGS OF FACT

1.  In a decision of February 2001, the RO denied entitlement 
to service connection for bilateral defective hearing and 
tinnitus.

2.  Evidence submitted since the time of the RO's February 
2001 decision is neither cumulative nor redundant, and is of 
sufficient significance that it raises a reasonable 
possibility of substantiating the veteran's current claims.  

3.  Chronic defective hearing is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.  

4.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.  


CONCLUSIONS OF LAW

1.  The decision of the RO in February 2001 denying the 
veteran's claims for service connection for bilateral 
defective hearing and tinnitus is final.  38 U.S.C.A. 
§§ 1110, 1131, 7105 (2002); 38 C.F.R. § 20.1103 (2002).  

2.  Evidence received since the time of the RO's February 
2001 decision denying entitlement to service connection for 
bilateral defective hearing and tinnitus is new and material, 
and sufficient to reopen the veteran's claims.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  Chronic defective hearing was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

4.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice in correspondence of May 2002, 
approximately seven months prior to the initial AOJ decision 
in December of that same year.  Specifically, in a letter of 
May 2002, the veteran was provided the opportunity to submit 
evidence, notified of what evidence was required to 
substantiate his claims, provided notice of who was 
responsible for securing the evidence, and advised to inform 
VA of or submit any additional information or evidence 
relevant to the claims.  The veteran was also provided a 
Statement of the Case in August 2003 which apprised him of 
pertinent regulations and VA actions in his case.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA and 
private examination reports.  Under the facts of this case, 
"the record has been fully developed" with respect to the 
issues currently on appeal, and "it is difficult to discern 
what additional guidance the VA could have provided to the 
veteran regarding what further evidence he could submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.  

Factual Background

At the time of a service medical examination in August 1951, 
the veteran's hearing for the whispered voice was 15/15 in 
each ear, and no pertinent diagnosis was noted.

On service entrance examination in September 1951, the 
veteran's ears and eardrums were within normal limits.  
Hearing for the whispered voice was 15/15 in each ear, with 
hearing for the spoken voice of 30/15 for both the right and 
left ears.  At the time of service entrance, no pertinent 
diagnosis was noted.

On service separation examination in August 1954, the 
veteran's ears and eardrums were within normal limits.  
Hearing for the whispered voice was 15/15 in each ear, with 
hearing for the spoken voice of 30/15 for both the right and 
left ears.  No pertinent diagnosis was noted.  

At the time of a private ear, nose, and throat examination in 
April 1995, the veteran complained of tinnitus in both ears 
for the past few months.  According to the veteran, he had no 
history of any ear disorder, "except perhaps in childhood."  
When questioned, the veteran stated that he had worked as a 
firefighter for many years, and also spent three years as an 
engineman with the United States Coast Guard, where he had 
been exposed to considerable noise.

On physical examination, there was an accumulation of cerumen 
in the veteran's right ear which was removed.  The tympanic 
membrane was rather unremarkable, though there was some 
evidence of a tiny scar.  The veteran's left ear was within 
normal limits, and tuning fork tests indicated a high 
frequency hearing loss bilaterally.  On audiometric 
examination conducted in conjunction with the aforementioned 
ear, nose, and throat examination, the veteran complained of 
bilateral constant tinnitus which had begun approximately 3 
to 4 months earlier.  According to the veteran, he had noted 
no change in his hearing, though others had commented on 
sounds he did not hear.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:

HERTZ
250
500
1000
2000
3000
4000
6000
8000
RIGHT
15
10
10
15
30
45
60
70
LEFT
5
0
5
20
25
45
-
60

Speech discrimination ability was 96 percent in the right 
ear, and 92 percent in 
the left ear.  Noted at the time of examination was that pure 
tone results were consistent with a mild to severe high 
frequency sensorineural hearing loss in the right ear, and a 
moderate high frequency sensorineural hearing loss in the 
left ear.  The pertinent diagnosis was bilateral high tone 
sensorineural hearing loss, with good discrimination scores, 
consistent with presbycusis and "noise exposure in the past."  
The veteran's tinnitus was considered to be secondary to the 
sensorineural hearing loss.

Received in March 2000 were various statements from certain 
of the veteran's United States Coast Guard colleagues who, 
although they had not served with the veteran, gave a similar 
history of exposure to noise at hazardous levels from 
generators, foghorns, diesel engines, and gunfire.  According 
to the veteran's service colleagues, on those occasions when 
they were exposed to noise at hazardous levels, they were not 
furnished adequate hearing protection, with the result that 
they currently suffered from hearing loss and "ringing" in 
the ears.  

Received in March 2000 was correspondence from the veteran's 
spouse to the effect that, approximately 10 years earlier, 
she had noticed that the veteran was not responding when she 
spoke to him.  According to the veteran's spouse, he often 
claimed that she was not "talking loud enough."  The 
veteran's spouse additionally indicated that the veteran 
would turn the television and radio volume up "too loud," and 
on those occasions when she would call to him from the far 
end of the house, he would never hear her.  In the opinion of 
the veteran's spouse, his hearing had gradually gotten worse.  
She herself felt that the veteran's gradually decreasing 
hearing had taken many, many years "to become evident to 
those who came in contact with him daily."  

In April 2002, private otolaryngologic and audiometric 
examinations were accomplished.  On physical examination, the 
veteran complained of bilateral hearing loss, with bilateral 
intermittent tinnitus which varied in intensity.  According 
to the veteran, during the years from 1951 to 1954, he had 
served 
in the engine room with the United States Coast Guard, where 
"earplugs" were not required.  Additionally noted was that, 
during the years from 1969 to 1979, the veteran had worked as 
a fireman, where he was once again not furnished hearing 
protection.

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
5
10
15
20
20
35
50
60
95
LEFT
10
0
10
20
30
40
50
60
65

Speech discrimination ability was 100 percent for both the 
right and left ears.  The pertinent diagnosis was bilateral 
high tone sensorineural hearing loss.  

Received in May 2002 was correspondence from the private 
physician who had conducted the veteran's April 2002 ear, 
nose, and throat examination.  In that correspondence, the 
veteran's private physician indicated that the veteran 
suffered from a high tone nerve-type hearing loss which had 
been caused "by noise exposure as a Coast Guard engineman 
without ear protection for a period of three years."  

In correspondence of August 2002, the same otolaryngologist 
who had conducted the veteran's April 2002 examination wrote 
that his source of information concerning the origin of the 
veteran's hearing loss "vis-à-vis his three year service 
period in the United States Coast Guard in the engine room 
was by his history."  According to his private physician, the 
veteran had informed him that earplugs were not required.  
Also noted was that, by history, the veteran was a fireman 
from 1969 to 1979, and, once again, did not wear earplugs.  
Finally, the veteran's private physician indicated that he 
had forgotten to write the word "may" between "which" and 
"have been caused by noise exposure," an error he attributed 
to "haste."  

Analysis

The veteran in this case seeks service connection for 
bilateral defective hearing and tinnitus, claimed to be the 
result of acoustic trauma during his period of active 
military service.  In that regard, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Moreover, where a veteran served ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2004).

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002).  Where a claim of entitlement to service connection 
has been previously denied, and that decision has become 
final, the claim can be reopened and reconsidered only where 
new and material evidence has been presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously denied claims for service connection 
for bilateral defective hearing and tinnitus were received in 
May 2002, and, as such, the "amended" version of 38 C.F.R. 
§ 3.156(a) applies to his claims.  See 38 C.F.R. § 3.156(a) 
(2004).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.156 (2004).

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

In the present case, at the time of the prior rating decision 
in February 2001, it was determined that the veteran's 
hearing loss and tinnitus had no relationship to any incident 
or incidents of his period of active military service.  In 
point of fact, service medical records showed no evidence of 
either disability.  Based on a complete review of the 
evidence then of record, the Board concluded that the 
veteran's hearing loss and tinnitus neither occurred in, nor 
were they caused by, his period of active military service.  
That decision was adequately supported by and consistent with 
the evidence then of record, and is now final.  

Evidence submitted since the time of the RO's February 2001 
decision, consisting for the most part of various private 
medical records and statements by the veteran's private 
physician, is both "new" and "material" as to the issues of 
service connection for bilateral defective hearing and 
tinnitus.

More specifically, since the time of the RO's February 2001 
decision, the veteran's private physician has offered his 
opinion that the veteran's "nerve-type hearing loss" (and, by 
inference, chronic tinnitus) had been caused by noise 
exposure while on duty as an engineman with the Coast Guard.  
Such an opinion, at a minimum, provides a "more complete 
picture of the circumstances surrounding the origin of the 
disability(ies)," and, as such, is sufficient to a proper 
reopening of the veteran's previously denied claims.  See 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Under such 
circumstances, the Board is of the opinion that the veteran's 
claims have been reopened.

Given that the veteran's claims have now been reopened, a de 
novo review of all pertinent evidence of record must be 
undertaken.

In that regard, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of bilateral defective hearing or tinnitus.  As of 
the time of a service separation examination in August 1954, 
hearing for the whispered voice was 15/15 in each ear, while 
hearing for the spoken voice was 30/15 for both the right and 
left ears.  As of the time of service separation, neither 
defective hearing nor tinnitus was in evidence, and no 
pertinent diagnosis was noted.

The Board observes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies, 500, 1,000, 2,000, 3,000, or 
4,000 Hertz is 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  However, in the case 
at hand, the earliest clinical indication of the presence of 
"hearing loss disability," or, for that matter, "hearing 
loss" is revealed by a private examination report dated in 
April 1995, more than 40 years following the veteran's 
discharge from service, at which time tinnitus was similarly 
in evidence.  Significantly, while at the time of that 
examination, the veteran's sensorineural hearing loss was 
described as consistent with presbycusis and past noise 
exposure, the veteran himself admitted that, since the time 
of his discharge from service, he had for many years worked 
as a firefighter, and been "exposed to considerable noise 
over his lifetime."  

The Board acknowledges that, in correspondence received in 
May 2002, the veteran's private physician indicated that he 
(i.e., the veteran) suffered from a "nerve-type hearing loss" 
which had been caused by noise exposure as an engineman with 
the Coast Guard for a period of three years without hearing 
protection.  However, that same physician, in subsequent 
correspondence, freely admitted that his attribution of the 
veteran's hearing loss to inservice noise exposure was based 
on history provided to him by the veteran (see LeShore v. 
Brown, 8 Vet. App. 406 (1995)), and that he had forgotten to 
insert the word "may" between the word "which" and the phrase 
"have been caused by noise exposure" in his previous 
correspondence.  That insertion would clearly change his 
statement of causality into one of a speculative 
relationship, at best, between the veteran's hearing loss and 
his inservice noise exposure.  Moreover, the evidence reveals 
that the veteran's tinnitus began in 1995, and was secondary 
to the hearing loss.  

Under the circumstances, and following a full review of the 
pertinent evidence of record, the Board is unable to 
reasonably associate the veteran's hearing loss or tinnitus, 
first persuasively documented many years following service 
discharge, with any incident or incidents of his period of 
active military service.  Accordingly, service connection for 
bilateral defective hearing and tinnitus must be denied. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

New and material evidence having been submitted, the claims 
for service connection for bilateral defective hearing and 
tinnitus are reopened.

Service connection for bilateral defective hearing is denied.  

Service connection for chronic tinnitus is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


